20-10042-tmd Doc#318 Filed 03/02/21 Entered 03/02/21 07:31:47 Main Document Pg 1 of
                                         2




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: March 02, 2021.

                                                             __________________________________
                                                                       TONY M. DAVIS
                                                             UNITED STATES BANKRUPTCY JUDGE
  __________________________________________________________________




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

  IN RE:                                            §    Case No. 20-10042-tmd
                                                    §
  SILICON HILLS CAMPUS, LLC.                        §
                                                    §    Chapter 11
         DEBTOR.                                    §


                   ORDER DENYING SECOND MOTION TO EXTEND
                   TIME FOR EXCLUSIVE SOLICITATION PERIOD

         On February 26, 2021, the Court held a hearing on the Debtor’s Second Motion to

  Extend Time for Exclusive Solicitation Period [ECF 170]. For the reasons stated on the

  record at the hearing, The Court finds that the motion should be denied.
20-10042-tmd Doc#318 Filed 03/02/21 Entered 03/02/21 07:31:47 Main Document Pg 2 of
                                         2



        ACCORDINGLY, IT IS THEREFORE ORDERED that the Debtor’s Second

 Motion to Extend Time for Exclusive Solicitation Period [ECF 170] is denied.


                                              ###
